Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  No content for claim 1. Claims 7-14 are also objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in alternative only and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Appropriate correction is required.

Election/Restrictions
Election of Species
3.	This application contains claims directed to the following patentably distinct species:
	A. disease: traumatic pain, somatic pain, visceral pain, neuropathic pain, post-operative pain, cancer pain, inflammatory pain, fibromyalgia, toothache , Dysmenorrhea, kidney pain, headache, biliary colic, arthralgia, back pain, arthroscopic pain, gynecological laparoscopic pain, and pain caused by burns, rheumatoid arthritis, intraocular hypertension, and virus infection recited in claim 12.
	B. Sequence: SEQ ID NOs: 1-22 recited in claim 7. 


In addition, these species are not obvious variants of each other based on the current record.

4.	The claims are deemed to correspond to the species listed above in the following manner:

ii. Applicant is required under 35 U.S.C. 121 to elect a single disclosed molecular embodiment of SEQ ID NO: set forth above and recited in claim 7 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims xx are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
January 13, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649